On Application for Rehearing.
PER CURIAM.
In the application for rehearing we are asked to decide whether Act No. 53 of 1912 is a statute of repose or one which bars only a direct action of nullity. It is argued that, although the statute bars, after six months, a direct action to annul or set aside a sale on the ground that only the minor’s interest, and not the whole property, was sold to effect a partition, it does not affect the minor’s right to treat such a sale as an absolute nullity in a petitory action, or to collaterally attack it. The statute plainly provides that a sale of a minor’s property, made in. good faith to effect a partition, is not to be regarded as an absolute nullity for the reason solely that only the minor’s interest, and not the whole property, was sold. It provides that, after six months, an action to set aside or annul such a sale on that ground shall be prescribed. Surely an act which the law provides cannot be annulled cannot be regarded or decreed absolutely null. Hence Act No. 53 of 1912 is a statute of repose. The application for rehearing is denied.